                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:21-cv-00053-MR


TERRY ALVIN HYATT,               )
                                 )
                   Petitioner,   )
                                 )               ORDER
     vs.                         )
                                 )
STATE OF NORTH CAROLINA,         )
DON GAST, RODNEY G. HASTY,       )
TIM SHOOK, ANN BENJAMIN,         )
                                 )
                   Respondents. )
________________________________ )

     THIS MATTER is before the Court on Petitioner’s Motion to Withdraw

his pro se § 2254 Petition for Writ of Habeas Corpus, filed on March 8, 2021.

[Doc 3].

     The Petition for Writ of Habeas Corpus was filed on February 18, 2021

and the Government has not been ordered to respond. [Doc. 1]. As such,

the Court construes Petitioner’s Motion to Withdraw as a Notice of Voluntary

Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Under

this rule, a petitioner may take a voluntary dismissal without a court order

“before the opposing party serves either an answer or a motion for summary

judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i).



                                        1

           Case 1:21-cv-00053-MR Document 4 Filed 04/12/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Clerk of Court shall docket

Petitioner’s Motion to Withdraw [Doc. 3] as a Notice of Voluntary Dismissal

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), and close the

instant civil action.

      IT IS SO ORDERED.

                               Signed: April 12, 2021




                                         2

         Case 1:21-cv-00053-MR Document 4 Filed 04/12/21 Page 2 of 2
